office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 ktholman postu-115510-06 uilc date date to jeff johnson international technical advisor large mid-size business from phyllis e marcus branch chief branch office of the associate chief_counsel international ---------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ------------------- company a --------------------------------------------------------- date b number c ----- d date e month f amount g amount h amount j -- --------------------------- ------ --------------- ----------- -------- issue sec_1 whether company a’s filing of the form_1120 on date b revokes the remaining extension of time to file that was granted until date postu-115510-06 whether the filing of an original form_1120 on date b or the subsequent filing on date of a second form_1120 which is within the extended due_date for the return and includes new information for the same taxable_year starts the three-year statute_of_limitations on assessment under sec_6501 whether the penalty under sec_6038 is applicable to the more than c forms attached to the form_1120 return filed on date as late filed information returns because they were not attached to the original form_1120 filed on date b conclusion sec_1 no the filing of the form_1120 on date b does not revoke the remaining extension of time to file that was granted until date the form_1120 filed on date is considered to be a timely filed income_tax return that supersedes the form_1120 filed on date b company a’s filing of the form_1120 on date is the return of the taxpayer and starts the statute_of_limitations on assessment the penalty under sec_6038 is not applicable to the more than number c forms because company a attached the forms with its return that it filed on date which is within the extended due_date for the return facts the original due_date of company a’s form_1120 for the taxable_year ended date was monday date on date company a signed and mailed form_7004 application_for automatic_extension of time to file corporation income_tax return to the ogden campus and this application_for extension automatically extended the due_date of the form_1120 until date on date b a date before date company a filed form_1120 and form_1139 corporation application_for tentative refund the forms and showed an overpayment_of_tax and requested a refund of approximately dollar_figured million additionally the form_1120 filed on date b included only the basic income_tax information and schedules and did not include any forms with the return on date company a mailed to the ogden campus a new form_1120 for the taxable_year ended date which included different information than the original form_1120 and requested an additional refund on an attached amended form_1139 further the form_1120 filed on date included more than number c forms the form_1120 filed on date was not a form 1120x amended u s corporate_income_tax return which company a has previously filed for prior tax periods subsequently company a mailed to the ogden campus on date e a letter stating postu-115510-06 on date company a filed their final form_1120 u s_corporation income_tax return for the tax_year the return superseded the initial filing for the same year that was made in month f in comparison with the initial filing the final net_operating_loss increased by dollar_figureg the capital_loss decreased by dollar_figureh and the general_business_credit increased by dollar_figurej as a result the attached amended form_1139 is being filed to reflect these final numbers law and analysis filing of a superseding return prior to expiration of extended due_date a tax_return filed prior to the due_date and changing the data reported on the original return is a type of return that is commonly referred to as a superseding return see eg irm a superseding return is generally treated as the taxpayer’s return and the corrections provided in the superseding return are in effect incorporated into and treated as relating back to and modifying or superseding the original return see 308_us_389 see also 41_tc_572 42_tc_72 this rule generally includes amendments filed within the time for filing original returns as extended see 109_f2d_131 3d cir revrul_78_256 1978_1_cb_438 holding that an amended_return filed before the due_date including extensions constitutes the return for purposes of sec_6655 on the other hand an amended_return that is filed late after the due_date including extensions is a nullity and does not incorporate anything into the original return see 464_us_386 117_f2d_572 3d cir a taxpayer therefore is allowed to file a superseding return after it originally files its return but prior to the extended due_date of the return thus the filing of the form_1120 on date b by company a does not revoke the remaining extension of time to file that was granted until date and company a properly filed a timely superseding income_tax return on date that supersedes the form_1120 filed on date b sec_6501 provides that generally tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed under sec_6501 a return filed before the last day prescribed for filing is deemed filed on the last day a return filed on extension however is treated as filed on the day it is received in the case of a return received on or before the extended due_date or on the postmark date in the case of a return mailed before but received after the extended due_date see 669_f2d_1342 9th cir the statute_of_limitations on assessment under section return for purposes of starting statute_of_limitations applicability of penalty under sec_6038 postu-115510-06 begins only upon the filing of a valid_return see 82_tc_766 aff’d per curiam 793_f2d_139 6th cir based on the same rationale discussed in section one above an extension of time to file a return is taken into account in determining what return is the return for purposes of starting the statute_of_limitations consequently we conclude that the valid_return filed on date the extended due_date is the return of the taxpayer and starts the statute_of_limitations on assessment under sec_6501 sec_6038 requires that each u s taxpayer submit for each controlled business_entity specified background information such as name principle place of business and country incorporated and nature of business in addition the taxpayer is required to furnish a balance_sheet for each such cfc information detailing transactions engaged in between the taxpayer and such entity as well as stock ownership information such information is to be furnished on a form_5471 filed for each cfc with the taxpayer's form_1120 return sec_1_6038-2 sec_6038 prescribes a penalty of dollar_figure for each annual_accounting_period with respect to which such failure to submit such information exists and an increased penalty is provided where such failure continues for more than days after the service notifies the taxpayer of its compliance failure an application_for an extension of time for filing a return of income shall also be considered as an application_for an extension of time for filing returns on form_2952 or form_5471 sec_1_6038-2 see also revrul_83_36 1983_1_cb_358 and revrul_86_58 1986_1_cb_365 finding that a timely superseding return is the return for purposes of a penalty under sec_6654 or sec_6655 company a’s return that it filed on date therefore is the return for purposes of the penalty under sec_6038 accordingly the penalty under sec_6038 is not applicable to the more than number c forms because company a attached the forms with its return this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by __________________ phyllis e marcus chief branch international
